EXHIBIT 10.25
BAKER HUGHES INCORPORATED
EMPLOYEE STOCK PURCHASE PLAN
(Amendment And Restatement
Effective January 1, 2010)

 



--------------------------------------------------------------------------------



 



     WHEREAS, Baker Hughes Incorporated, a Delaware corporation (the “Company”)
previously established the Baker Hughes Incorporated Employee Stock Purchase
Plan (the “Plan”) to provide employees of the Company and employees of related
corporations designated by the Company with an opportunity to purchase common
stock of the Company through offerings of options at a discount so as to further
incent them to work for the continued success of the Company and its related
corporations;
     WHEREAS, the Plan has, from time to time, been amended; and
     WHEREAS, the Company desires to further amend the Plan as a result of Final
Department of Treasury Regulations issued by the Department of Treasury under
section 423 of the Internal Revenue Code of 1986, as amended;
     NOW THEREFORE, the Plan is hereby amended as follows with no interruption
in time, effective as of January 1, 2010, except as otherwise indicated herein:

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section  
ARTICLE I — PURPOSE, SHARE COMMITMENT AND INTENT
       
 
       
Purpose
    1.1  
Share Commitment
    1.2  
Intent
    1.3  
 
       
ARTICLE II — DEFINITIONS
       
 
       
Account
    2.1  
Administrative Committee
    2.2  
Authorized Leave of Absence
    2.3  
Base Compensation
    2.4  
Beneficiary
    2.5  
Board
    2.6  
Code
    2.7  
Company
    2.8  
Compensation Committee
    2.9  
Corporation
    2.10  
Disability
    2.11  
Employee
    2.12  
Employer Corporation
    2.13  
Exercise Date
    2.14  
Fair Market Value
    2.15  
Five Percent Owner
    2.16  
Grant Date
    2.17  
Highly Compensated Employee
    2.18  
Offering
    2.19  
Offering Period
    2.20  
Option
    2.21  
Option Price
    2.22  
Parent Corporation
    2.23  
Participant
    2.24  
Participating Corporation
    2.25  
Plan
    2.26  
Qualified Employee Stock Purchase Plan
    2.27  
Related Corporation
    2.28  
Retirement
    2.29  
Stock
    2.30  
Subsidiary Corporation
    2.31  
Trading Day
    2.32  

-i-



--------------------------------------------------------------------------------



 



              Section  
ARTICLE III — ELIGIBILITY
       
 
       
General Requirements
    3.1  
Exclusions From Participation.
    3.2  
Limitations Upon Participation by Certain Stockholders
    3.3  
 
       
ARTICLE IV — OPTIONS
       
 
       
Terms of an Offering
    4.1  
Grant of Option
    4.2  
Maximum Number of Shares Subject to Option
    4.3  
Formula or Specific Share Limitation Established by the Company
    4.4  
Annual $25,000 Limitation
    4.5  
Equal Rights and Privileges.
    4.6  
Adjustments of Options.
    4.7  
Insufficient Number of Shares.
    4.8  
 
       
ARTICLE V — PAYROLL DEDUCTIONS
       
 
       
Authorization of Payroll Deductions
    5.1  
Payroll Deductions Continuing
    5.2  
Right to Stop Payroll Deductions
    5.3  
Accounting for Funds
    5.4  
Participating Corporation’s Use of Funds
    5.5  
Return of Funds
    5.6  
 
       
ARTICLE VI — IN SERVICE WITHDRAWAL, TERMINATION OR DEATH
       
 
       
In Service Withdrawal
    6.1  
Termination of Employment Prior to the Exercise Date
    6.2  
Termination of Employment Due to Death
    6.3  
Termination of Employment Due to Retirement Prior to the Exercise Date
    6.4  
Termination as a Result of a Disposition of Assets, a Division or an Entity or a
Plant Closing
    6.5  
 
       
ARTICLE VII — EXERCISE OF OPTION
       
 
       
Purchase of Shares of Stock
    7.1  
Accounting for Shares of Stock
    7.2  
Issuance of Shares of Stock
    7.3  
 
       
ARTICLE VIII — ADMINISTRATION
       
 
       
Powers
    8.1  
Quorum and Majority Action
    8.2  
Standard of Judicial Review of Committee Actions
    8.3  

-ii-



--------------------------------------------------------------------------------



 



              Section  
ARTICLE IX — PARTICIPATION IN PLAN BY OTHER RELATED CORPORATIONS
       
 
       
Participation Procedure
    9.1  
No Joint Venture Implied
    9.2  
 
       
ARTICLE X — TERMINATION AND AMENDMENT OF THE PLAN
       
 
       
Termination
    10.1  
Amendment
    10.2  
 
       
ARTICLE XI — MISCELLANEOUS
       
 
       
Plan Not An Employment Contract
    11.1  
Options Are Not Transferable
    11.2  
Voting of Shares of Stock
    11.3  
No Rights of Shareholder
    11.4  
Governmental Regulations
    11.5  
Notices
    11.6  
Indemnification of the Administrative Committee, Compensation Committee and the
Board
    11.7  
Tax Withholding
    11.8  
Gender and Number
    11.9  
Data Privacy
    11.10  
Notice of Disposition
    11.11  
Dispositions in Compliance with Securities Laws
    11.12  
Plan Not an Employment Contract
    11.13  
Beneficiary(ies)
    11.14  
Severability
    11.15  
Binding Effect
    11.16  
Limitation on Liability
    11.17  
Arbitration
    11.18  
Governing Law
    11.19  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE, SHARE COMMITMENT AND INTENT
     1.1 Purpose. The purpose of the Plan is to provide Employees of the Company
and its Related Corporations that are selected by the Company to participate in
the Plan an opportunity to purchase shares of Stock through periodic offerings
of options to purchase shares of Stock at a discount and thus develop a stronger
incentive to work for the continued success of the Company and its Related
Corporations.
     1.2 Share Commitment. The aggregate number of shares of Stock authorized to
be sold pursuant to Options granted under the Plan is 22,500,000, subject to
adjustment as provided in Section 4.7. In computing the number of shares of
Stock available for grant, any shares of Stock relating to Options which are
granted, but which subsequently lapse, are cancelled or are otherwise not
exercised by the final date for exercise, shall be available for future grants
of Options.
     1.3 Intent. It is the intention of the Company to have the Plan qualify as
an “employee stock purchase plan” under section 423 of the Code. Therefore, the
provisions of the Plan are to be construed in a manner that is consistent with
the requirements of section 423 of the Code.

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     The words and phrases defined in this Article shall have the meaning set
out in these definitions throughout the Plan, unless the context in which any
word or phrase appears reasonably requires a broader, narrower, or different
meaning.
     2.1 “Account” means the bookkeeping account maintained by the
Administrative Committee that reflects the amount of payroll deductions credited
on behalf of a Participant under the Plan.
     2.2 “Administrative Committee” means the committee appointed by the
Committee to administer the Plan.
     2.3 “Authorized Leave of Absence” means a bona fide leave of absence from
service with the Company or a Related Corporation if the period of the leave
does not exceed 90 days, or, if longer, so long as the individual’s right to
reemployment with the Company or a Related Corporation is guaranteed either by
statute or contract.
     2.4 “Base Compensation” means regular straight-time earnings or base
salary, excluding payments for overtime, shift differentials, incentive
compensation, bonuses, and other special payments, fees, allowances or
extraordinary compensation.
     2.5 “Beneficiary” means the person who is entitled to receive amounts under
the Plan upon the death of a Participant as determined under Section 11.14.
     2.6 “Board” means the board of directors of the Company.
     2.7 “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
     2.8 “Company” means Baker Hughes Incorporated, a Delaware corporation.
     2.9 “Compensation Committee” means the Compensation Committee of the Board.
     2.10 “Corporation” has the meaning prescribed by section 7701(a)(3) of the
Code and Department of Treasury Regulation section 301.7701-2(b). For example, a
Corporation includes a foreign corporation (as defined in section 7701(a)(5) of
the Code and a limited liability company that is treated as a corporation for
all United States Federal income tax purposes.
     2.11 “Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code.
     2.12 “Employee” means any person who is a common-law employee of a
Participating Corporation.

2



--------------------------------------------------------------------------------



 



     2.13 “Employer Corporation” means a Corporation that is, at the time the
Option is granted, the employer of the Employee.
     2.14 “Exercise Date” means the last Trading Day of each Offering Period,
which is the day that all Options that eligible Employees have elected to
exercise are to be exercised.
     2.15 “Fair Market Value” of one share of Stock means the last reported sale
price for a share of Stock on the principal exchange on which the Stock is
traded on the last trading day immediately prior to the day for which the Fair
Market Value is being determined as reported by The Wall Street Journal.
     2.16 “Five Percent Owner” means an owner of five percent or more of the
total combined voting power of all classes of stock of the Employer Corporation
or of any Related Corporation. An individual is considered to own any stock that
is owned directly or indirectly by or for his brothers and sisters (whether by
whole or half-blood), spouse, ancestors and lineal descendants. For purposes of
determining whether an Employee is a Five Percent Owner, an Employee is
considered to own stock that the Employee may purchase under outstanding options
(including incentive stock options, nonqualified stock options, options granted
under the Plan or any other stock options). Further, for purposes of determining
whether an Employee is a Five Percent Owner, the rules of section 424 of the
Code (relating to attribution of stock ownership) shall apply. Accordingly, for
purposes of determining whether an Employee is a Five Percent Owner, (i) the
Employee is considered as owning the stock owned, directly or indirectly, by or
for the Employee’s brothers or sisters (whether by the whole or half blood),
spouse, ancestors and lineal descendants and (ii) stock owned, directly or
indirectly, by or for a corporation, partnership, estate or trust is considered
as being owned proportionately by or for its shareholders, partners, or
beneficiaries. The determination of the percentage of the total combined voting
power of all classes of stock of the Company or any Related Corporation that is
owned by an individual is made by comparing the voting power or value of the
shares owned (or treated as owned) by the individual to the aggregate voting
power of all shares actually issued and outstanding immediately after the grant
of the Option to the individual. The aggregate voting power or value of all
shares actually issued and outstanding immediately after the grant of the Option
does not include the voting power or value of treasury shares or shares
authorized for issue under outstanding options held by the individual or any
other person.
     2.17 “Grant Date” means the first day of each Offering Period, which is the
day the Committee grants all eligible Employees an Option under the Plan.
     2.18 “Highly Compensated Employee” has the meaning specified in section
414(q) of the Code.
     2.19 “Offering” means a given offering of Options under a Plan.
     2.20 “Offering Period” means, with respect to a given Offering, the period
beginning on the Grant Date and ending on the Exercise Date. The Offering
Periods shall begin and end at such times as are specified by the Administrative
Committee. Unless and until the Administrative Committee specifies different
Offering Periods in writing, there shall be two Offering Periods during a
calendar year, the first of which commences on January 1 and ends on June 30 and
the

3



--------------------------------------------------------------------------------



 



second on which begins on July 1 and ends on December 31. In no event shall an
Offering Period exceed 27 months.
     2.21 “Option” means an option granted under the Plan to purchase shares of
Stock at the Option Price on the Exercise Date.
     2.22 “Option Price” means the price per share of Stock to be paid by each
Participant Stock upon exercise of an Option, which, subject to the following
sentence, shall be 85 percent of the lesser of (a) the Fair Market Value of a
share of Stock on the Grant Date or (b) the Fair Market Value of a share of
Stock on the Exercise Date. Prior to the commencement of an Offering Period, the
Board, the Compensation Committee or the Administrative Committee may, in lieu
of the Option Price specified in the preceding sentence, establish in writing an
Option Price for an Offering that is greater than the amount specified in the
preceding sentence. The Option Price may be stated as either a percentage or as
a dollar amount. The Option Price shall be subject to adjustment under
Section 4.7. Unless the Board, the Compensation Committee or the Administrative
Committee establishes in writing a different Option Price that will apply with
respect to a given Offering Period, the Option Price shall be an amount that is
equal to the lesser of 85 percent of the lesser of (a) the Fair Market Value of
a share of Stock on the Grant Date or (b) the Fair Market Value of a share of
Stock on the Exercise Date. The Administrative Committee has no authority to
establish an Option Price than is lower than the amount specified in the
preceding sentence unless such lower Option Price is approved by the Board or
the Compensation Committee in advance of the applicable Offering Period.
     2.23 “Parent Corporation” means any Corporation (other than the Employer
Corporation) in an unbroken chain of Corporations ending with the Employer
Corporation if, at the time of the granting of the Option, each of the
Corporations other than the Employer Corporation owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other Corporations in such chain.
     2.24 “Participant” means a person who is eligible to be granted an Option
under the Plan for the applicable Offering.
     2.25 “Participating Corporation” means the Company and/or any of its
Related Corporations that is selected for participation in the applicable
Offering pursuant to Article IX.
     2.26 “Plan” means the Baker Hughes Incorporated Employee Stock Purchase
Plan, as set out in this document and as it may be amended from time to time.
     2.27 “Qualified Employee Stock Purchase Plan” means a stock purchase plan
to the extent that section 423 of the Code applies to the plan.
     2.28 “Related Corporation” means a Corporation that is either a Parent
Corporation or a Subsidiary Corporation with respect to the Company on the Grant
Date of an Option.
     2.29 “Retirement” means the occurrence of the Participant’s voluntary
termination of employment with the Company and all Related Corporations after he
has attained the age of 65 and completed ten years of uninterrupted employment
with the Company and/or any Related Corporation, including any predecessor
thereto.

4



--------------------------------------------------------------------------------



 



     2.30 “Stock” means the common stock of the Company, $.01 par value per
share, or, in the event that the outstanding shares of common stock are later
changed into or exchanged for a different class of shares or securities of the
Company or another corporation, that other share or security. Shares of Stock,
when issued, may be represented by a certificate or by book or electronic entry.
     2.31 “Subsidiary Corporation” means any Corporation (other than the
Employer Corporation) in an unbroken chain of Corporations beginning with the
Employer Corporation if, at the time of the granting of the Option, each of the
Corporations other than the last Corporation in the unbroken chain owns stock
possessing 50 percent or more of the total combined voting power of all classes
of stock in one of the other Corporations in the chain.
     2.32 “Trading Day” means a day on which the principal securities exchange
on which the shares of Stock are listed is open for trading.
ARTICLE III
ELIGIBILITY
     3.1 General Requirements. Subject to Section 3.3, each Employee of each
Participating Corporation who is not excluded from participation pursuant to
Section 3.2 is eligible to participate in a given Offering if the individual is
in the employ of a Participating Corporation on the Grant Date. For purposes of
this Section 3.1, the existence of the employment relationship between an
individual and a Participating Corporation will be determined under Department
of Treasury Regulation section 1.421-1(h). Participation in the Plan by any
Employee is voluntary.
     3.2 Exclusions From Participation. Subject to Section 3.3, under each
Offering Options will be granted to all Employees of all Participating
Corporations, except that one or more of the following categories of Employees
may be excluded from coverage under an Offering:
     (a) Persons Employed Less Than Two Years. Employees who have been employed
less than two years (or a lesser period of time) as of the Grant Date may be
excluded from an Offering, provided that the exclusion is applied in an
identical manner to all Employees of every Participating Corporation whose
Employees are granted Options under the Offering.
     (b) Persons Customarily Employed Less Than 20 Hours Per Week. Employees
whose customary employment is 20 hours or less per week (or a lesser number of
hours per week as may be specified in writing by the Administrative Committee)
as of the Grant Date may be excluded from an Offering, provided that the
exclusion is applied in an identical manner to all Employees of every
Participating Corporation whose Employees are granted Options under the
Offering.
     (c) Persons Customarily Employed for Not More Than Five Months During a
Calendar Year. Employees whose customary employment is for not more than five
months in any calendar year as of the Grant Date (or a lesser number of months
as may be specified in writing by the Administrative Committee) may be excluded
from an Offering, provided that the exclusion is applied in an identical manner
to all Employees of every Participating Corporation whose Employees are granted
Options under the Offering.

5



--------------------------------------------------------------------------------



 



     (d) Persons Who Are Highly Compensated Employees. Employees who are Highly
Compensated Employees as of the Grant Date may be excluded from an Offering.
Alternatively, Employees who are Highly Compensated Employees with compensation
above a certain level as of the Grant Date may be excluded from an Offering.
Alternatively, Employees who are both Highly Compensated Employees and officers
or subject to the disclosure requirements of section 16(a) of the Securities
Exchange Act of 1934 as of the Grant Date may be excluded from an Offering. Any
exclusion relating to Highly Compensated Employees must be applied in an
identical manner to all Highly Compensated Employees of all Participating
Corporations.
     (e) Certain Residents of Foreign Jurisdictions. Employees who are residents
of a foreign jurisdiction (without regard to whether they are also citizens of
the United States or resident aliens within the meaning of section 7701(b)(1)(A)
of the Code) may be excluded from an Offering if (1) the grant of an Option
under the Offering to a citizen or resident of the foreign jurisdiction is
prohibited under the laws of such jurisdiction or (2) compliance with the laws
of the foreign jurisdiction would cause the Offering to violate the requirements
of section 423 of the Code.
     (f) Default Exclusions From Participation. Unless the Administrative
Committee specifies in writing different exclusions are applicable with respect
to a given Offering, the following persons shall be excluded from participation
in an Offering: (1) Employees whose customary employment is 20 hours or less per
week and (2) Employees who are residents of a foreign jurisdiction (without
regard to whether they are also citizens of the United States or resident aliens
within the meaning of section 7701(b)(1)(A) of the Code) if (a) the grant of an
Option under the Offering to a citizen or resident of the foreign jurisdiction
is prohibited under the laws of such jurisdiction or (b) compliance with the
laws of the foreign jurisdiction would cause the Offering to violate the
requirements of section 423 of the Code.
     (g) Use of Exclusions Other Than Default Exclusions From Participation. If
the Administrative Committee determines to apply exclusions from participation
with respect to a given Offering that are different than the default exclusions
specified in paragraph (f) of this Section 3.2, such exclusions shall be
specified in writing. Any such exclusions from participation shall be consistent
with the provisions of this Section 3.2.
     3.3 Limitations Upon Participation by Certain Stockholders. No Employee
shall be granted an Option to the extent that the Option would cause the
Employee to be a Five Percent Owner immediately after the grant. Accordingly, an
Employee who is a Five Percent Owner immediately prior to the Date of Grant for
an Offering shall not be granted an Option for such Offering. An Employee who
would become a Five Percent Owner immediately after the grant of an Option only
as a result of the grant of the Option shall be granted an Option to purchase no
more than the number of whole shares of Stock as would not cause him to become a
Five Percent Owner.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
OPTIONS
     4.1 Terms of an Offering. The terms of an Offering shall be established by
the Administrative Committee. The terms shall be set forth in writing and
communicated to eligible Employees prior to the Grant Date for the Offering. The
terms of an Offering shall include (1) a designation of the Participating
Corporations, (2) the identification of any exclusions from participation
applicable to the Offering (which exclusions must be permitted under
Section 3.2), (3) the Option Period, and (4) the Option Price. Offerings may be
consecutive and overlapping, and the terms of each Offering need not be
identical provided that the terms of the Plan and the Offering together satisfy
the requirements of this Section 4.1 and Department of Treasury Regulations
issued under Section 423 of the Code.
     4.2 Grant of Option. Effective as of the Grant Date of each Offering, the
Company shall grant an Option to each Participant which shall be exercisable on
the Exercise Date through funds accumulated by the Participant through payroll
deductions made during the Offering Period. Each Option grant is subject to the
availability of a sufficient number of shares of Common Stock reserved for
purchase under the Plan. In the event there is an insufficient number of shares
reserved for purchase under the Plan, the number of shares purchased shall be
adjusted as provided in Section 4.8.
     4.3 Maximum Number of Shares Subject to Option. An Option granted to an
Employee for any Offering shall be for that number of whole shares of Stock
equal to the least of the number of whole shares of Stock that may be purchased
during the Offering Period (1) at the Option Price with the amount credited to
the Participant’s Account on the Exercise Date, (2) under limitations
established by the Administrative Committee or the Compensation Committee
pursuant to Section 4.4, (3) under the limitation set forth in Section 4.5 or
(4) without causing the Employee to become a Five Percent Owner. The number of
shares of Stock that may be purchased under an Option shall be subject to
adjustment under Sections 4.7 and 4.8.
     4.4 Formula or Specific Share Limitation Established by the Company. The
Administrative Committee shall establish and announce to Participants prior to
an Offering a maximum number of shares of Stock that may be purchased by a
Participant during the Offering Period. The Administrative Committee or the
Committee may specify that the maximum amount of Stock that a Participant may
purchase under an Offering is determined on the basis of a uniform relationship
to the total compensation or the basic or regular rate of compensation, of all
Employees. Notwithstanding any other provision of the Plan, unless the
Administrative Committee, with the advance approval of the Compensation
Committee, determines otherwise with respect to an Offering the maximum number
of shares of Common Stock that that a Participant shall be permitted to purchase
during an Option Period is the lesser of (1) 2,500 shares or (2) the number of
shares of Common Stock that may be purchased with $5,000 at a per share price of
85% of the Fair Market Value of a share of Common Stock (determined as of the
Date of Grant).
     4.5 Annual $25,000 Limitation. No Employee will be permitted to purchase
shares of Stock under all Qualified Employee Stock Purchase Plans of the
Employer Corporation and its

7



--------------------------------------------------------------------------------



 



Related Corporations at a rate which exceeds $25,000 in Fair Market Value of the
shares of Stock (determined at the time the Option is granted) for each calendar
year in which any option granted to the Employee is outstanding at any time.
This limitation shall be applied taking into account the rules set forth in
Department of Treasury Regulation section 1.423-2(i) (or a successor
regulation). Accordingly, in applying the limitation set forth in this
Section 4.5, (1) the right to purchase stock under an option accrues when the
option (or any portion thereof) first becomes exercisable during the calendar
year, (2) the right to purchase stock under an option accrues at the rate
provided in the option, but in no case may such rate exceed $25,000 of fair
market value of such stock (determined at the time such option is granted) for
any one calendar year and (3) a right to purchase stock that has accrued under
one option granted pursuant to the plan may not be carried over to any other
option.
     4.6 Equal Rights and Privileges. All Employees who are granted Options
under an Offering must have equal rights and privileges within the meaning of
section 423 of the Code and Department of Treasury Regulation section
1.423-2(f). An Offering will not fail to satisfy the requirements of this
Section 4.6 if, in order to comply with the laws of a foreign jurisdiction, the
terms of an Option granted under the Offering to citizens or residents of such
foreign jurisdiction (without regard to whether they are also citizens of the
United States or resident aliens within the meaning of section 7701(b)(1)(A) of
the Code) are less favorable than the terms of Options granted under the
Offering to Employees who are resident in the United States.
     4.7 Adjustments of Options. In the event of any stock dividend, split-up,
recapitalization, merger, consolidation, combination or exchange of shares, or
the like, as a result of which shares shall be issued in respect of the
outstanding shares of Stock, or the shares of Stock shall be changed into the
same or a different number of the same or another class of stock, the total
number of shares of Stock authorized to be committed to the Plan, the number of
shares of Stock subject to each outstanding Option, the Option Price applicable
to each Option, and/or the consideration to be received upon exercise of each
Option shall be appropriately adjusted by the Administrative Committee or the
Compensation Committee. In addition, the Compensation Committee shall, in its
sole discretion, have authority to provide for (a) the acceleration of the
Exercise Date of outstanding Options or (b) the conversion of outstanding
Options into cash or other property to be received in certain of the
transactions specified in this paragraph above upon the completion of the
transaction.
     4.8 Insufficient Number of Shares. If the number of shares of Common Stock
reserved for purchase for any Option Period is insufficient to cover the number
of shares which Participants elect to purchase during such Option Period, then
the number of shares of Common Stock which each Participant has a right to
purchase on the Exercise Date shall be reduced to the number of shares of Common
Stock which the Administrative Committee shall determine by multiplying the
number of shares of Common Stock reserved under the Plan for such Option Period
by a fraction, the numerator of which shall be the number of shares of Common
Stock which the Participant elected to purchase during the Option Period and the
denominator of which shall be the total number of shares of Common Stock which
all Participants elected to purchase during such Option Period.

8



--------------------------------------------------------------------------------



 



ARTICLE V
PAYROLL DEDUCTIONS
     5.1 Authorization of Payroll Deductions. For an Employee to participate
during a given Offering Period, he must elect to participate in the Offering by
authorizing deductions from his Base Compensation prior to the beginning of the
Offering Period in accordance with procedures established by the Administrative
Committee or the Compensation Committee. Unless the Participant changes the rate
of the Participant’s payroll deductions, the Participant’s payroll deductions
shall continue through the last pay date prior to the Exercise Date. A
Participant may not make additional payments to the Participant’s Account. An
Employee who does not authorize payroll deductions from his Base Compensation
with respect to a given Offering shall be deemed to have elected to not
participate in the Offering.
     5.2 Payroll Deductions Continuing. A Participant’s payroll deduction
authorization shall remain in effect for all ensuing Offering Periods until
changed by the Participant in accordance with procedures established by the
Administrative Committee or the Compensation Committee.
     5.3 Right to Stop Payroll Deductions. A Participant shall have the right to
discontinue the Participant’s payroll deduction authorization in accordance with
procedures established by the Administrative Committee or the Compensation
Committee.
     5.4 Accounting for Funds. As of each payroll deduction period, the
Participating Corporation shall cause to be credited to the Participant’s
Account in a ledger established for that purpose the funds withheld from and
attributable to the Participant’s cash compensation for that period. No interest
shall be credited to the Participant’s Account at any time. The obligation of
the Participating Corporation to the Participant for this Account shall be a
general corporate obligation and shall not be funded through a trust nor secured
by any assets which would cause the Participant to be other than a general
creditor of the Participating Corporation.
     5.5 Participating Corporation’s Use of Funds. All payroll deductions
received or held by a Participating Corporation may be used by the Participating
Corporation for any corporate purpose, and the Participating Corporation shall
not be obligated to segregate such payroll deductions.
     5.6 Return of Funds. Except as specified herein, as soon as
administratively practicable after the expiration of an Offering Period, payroll
deductions that are not used to purchase Stock during such Offering Period will
be refunded to the Participants without interest. In accordance with procedures
established by the Administrative Committee or the Compensation Committee, a
Participating Corporation may be permitted to apply a Participant’s unused
payroll deductions to purchase additional shares of Stock during a subsequent
Offering Period, but only if the amount so applied does not exceed the value of
a fractional share that the Participant could not purchase during the preceding
Offering Period (because purchases of fractional shares are not permitted under
the Plan).

9



--------------------------------------------------------------------------------



 



ARTICLE VI
IN SERVICE WITHDRAWAL, TERMINATION OR DEATH
     6.1 In Service Withdrawal. A Participant may, at any time on or before
15 days prior to the Exercise Date, or such other date as shall be selected by
the Administrative Committee or the Compensation Committee from time to time,
elect to withdraw all of the funds then credited to the Participant’s Account by
giving notice in accordance with the rules established by the Administrative
Committee or the Compensation Committee. The amount elected to be withdrawn by
the Participant shall be paid to the Participant as soon as administratively
feasible. Any election by a Participant to withdraw the Participant’s cash
balance under the Plan terminates the Participant’s right to exercise the
Participant’s Option on the Exercise Date and the Participant’s entitlement to
elect any further payroll deductions for the then-current Offering Period. If
the Participant wishes to participate in any future Offering Period, he must
file a new payroll deduction election within the time frame required by the
Administrative Committee or the Compensation Committee for participation for
that Offering Period.
     6.2 Termination of Employment Prior to the Exercise Date. Except as
specified in Sections 6.4 and Section 6.5, If a Participant’s employment with
the Company and all Related Corporations is terminated for any reason other than
death, Disability or Retirement prior to the Exercise Date, or if the
Participant’s employment with the Company and all Related Corporations is
terminated more than three months prior to the Exercise Date as a result of
Retirement or Disability, the Option granted to the Participant for that
Offering Period shall lapse. If a Participant is on an Authorized Leave of
Absence, for purposes of the Plan, the Participant’s employment with the Company
and all Related Corporations shall be deemed to be terminated on the later of
the 91st day of such leave or the date through which the Participant’s
employment is guaranteed either by statute or contract. The Participant’s funds
then credited to the Participant’s Account shall be returned to the Participant
as soon as administratively feasible.
     6.3 Termination of Employment due to Death. If a Participant’s employment
with the Company and all Related Corporations is terminated due to death, the
Participant’s Beneficiary shall be refunded all of the funds then credited to
the Participant’s Account as of the date of the Participant’s death.
     6.4 Termination of Employment Due to Retirement Prior to the Exercise Date.
Effective for the Offering Period commencing on January 1, 2010, If a
Participant’s employment with the Company and all Related Corporations is
terminated due to the Retirement of the Participant, the Participant will have
the right to elect either to:
     (a) withdraw all of the funds then credited to the Participant’s Account as
of the Participant’s termination date; or
     (b) exercise the Option for the maximum number of whole shares of Stock
that can be purchased at the Option Price. If the Participant elects to exercise
his Option, the date of his termination of employment shall be deemed to be the
Exercise Date for purposes of the Plan.

10



--------------------------------------------------------------------------------



 



     6.5 Termination as a Result of a Disposition of Assets, a Division or an
Entity or a Plant Closing. Effective for the Offering Period commencing on
January 1, 2010, a Participant whose employment with his Employer is terminated
as a result of a disposition of assets, a division or an entity or as a result
of a plant closing may, at his election by written notice to the Administrative
Committee, either (1) exercise his Option as of the date of his termination of
employment, in which event the Employer shall apply the amount accrued under the
Plan at that time to the purchase at the Option Price of shares of Common Stock,
including fractions, or (2) request payment of the Participant’s prior payroll
deductions made under the Plan at that time, in which event the Employer
promptly shall make such payment, and thereupon the Participant’s interest in
unexercised Options under the Plan shall terminate. If the Participant elects to
exercise his Option, the date of his termination of employment shall be deemed
to be the Exercise Date for the purpose of computing the amount of the Option
Price of the Common Stock. As determined by the Administrative Committee, a
Participant shall be deemed to have terminated his employment with all Employers
(A) as a result of a disposition of assets, a division or an entity if such
employment is terminated coincident with and as a result of the disposition, by
the Employer, the Company or their subsidiaries or Affiliates, of assets, a
division or any other business entity (regardless of form) in connection with a
sale, exchange, merger or other business transaction, or (B) as a result of a
plant closing if such employment is terminated coincident with and as a result
of a significant manufacturing plant closing by the Employer, but not as a
result of mere district changes or layoffs.
ARTICLE VII
EXERCISE OF OPTION
     7.1 Purchase of Shares of Stock. Subject to the provisions of the Plan, on
the Exercise Date of the applicable Offering Period for an Offering, each
Participant’s Account shall be used to purchase the maximum number of whole
shares of Stock that can be purchased at the Option Price for that Offering. If
in any Offering the total number of shares of Stock to be purchased by all
Participants exceeds the number of shares of Stock committed to the Plan, then
each Participant shall be entitled to purchase only the Participant’s pro rata
portion of the shares of Stock remaining available under the Plan based on the
balances in each Participant’s Account as of the Exercise Date. After the
purchase of all shares of Stock available on the Exercise Date, all Options
granted for the Offering to the extent not used are terminated because no Option
shall remain exercisable after the Exercise Date.
     7.2 Accounting for Shares of Stock. After the Exercise Date of each
Offering, a report shall be given to each Participant stating the amount of the
Participant’s Account, the number of shares of Stock purchased and the Option
Price.
     7.3 Issuance of Shares of Stock. As soon as administratively feasible after
the end of the Offering Period, the Administrative Committee shall advise the
appropriate officer of the Company that the terms of the Plan have been complied
with and that it is appropriate for the officer to cause to be issued the shares
of Stock upon which Options have been exercised under the Plan. The
Administrative Committee may determine in its discretion the manner of delivery
of the

11



--------------------------------------------------------------------------------



 



shares of Stock purchased under the Plan, which may be by electronic account
entry into new or existing accounts, delivery of shares of Stock certificates or
any other means as the Administrative Committee, in its discretion, deems
appropriate. The Administrative Committee may, in its discretion, hold the
shares of Stock certificate for any shares of Stock or cause it to be legended
in order to comply with the securities laws of the applicable jurisdiction, or
should the shares of Stock be represented by book or electronic account entry
rather than a certificate, the Administrative Committee may take such steps to
restrict transfer of the shares of Stock as the Administrative Committee
considers necessary or advisable to comply with applicable law.
ARTICLE VIII
ADMINISTRATION
     8.1 Powers. The Administrative Committee has the responsibility for the
general administration of the Plan, and has all powers necessary to accomplish
that purpose, including but not limited to the following rights, powers, and
authorities:
     (a) to make rules for administering the Plan so long as they are not
inconsistent with the terms of the Plan;
     (b) to construe all provisions of the Plan;
     (c) to correct any defect, supply any omission, or reconcile any
inconsistency which may appear in the Plan;
     (d) to select, employ, and compensate at any time any consultants,
accountants, attorneys, and other agents the Administrative Committee believes
necessary or advisable for the proper administration of the Plan;
     (e) to determine all questions relating to eligibility, Fair Market Value,
Option Price and all other matters relating to benefits or Participants’
entitlement to benefits;
     (f) to determine all controversies relating to the administration of the
Plan, including but not limited to any differences of opinion arising between a
Participating Corporation and a Participant, and any questions it believes
advisable for the proper administration of the Plan; and
     (g) to delegate any clerical or recordation duties of the Administrative
Committee as the Administrative Committee believes is advisable to properly
administer the Plan.
     8.2 Quorum and Majority Action. A majority of the Administrative Committee
constitutes a quorum for the transaction of business. The vote of a majority of
the members present at any meeting shall decide any question brought before that
meeting. In addition, the Administrative Committee may decide any question by a
vote, taken without a meeting, of a majority of its members via telephone,
computer, fax or any other media of communication.
     8.3 Standard of Judicial Review of Committee Actions. The Administrative
Committee has full and absolute discretion in the exercise of each and every
aspect of its authority

12



--------------------------------------------------------------------------------



 



under the Plan. Notwithstanding anything to the contrary, any action taken, or
ruling or decision made by the Administrative Committee in the exercise of any
of its powers and authorities under the Plan shall be final and conclusive as to
all parties other than the Company, including without limitation all
Participants and their beneficiaries, regardless of whether the Administrative
Committee or one or more of its members may have an actual or potential conflict
of interest with respect to the subject matter of the action, ruling, or
decision. No final action, ruling, or decision of the Administrative Committee
shall be subject to de novo review in any judicial proceeding; and no final
action, ruling, or decision of the Administrative Committee may be set aside
unless it is held to have been arbitrary and capricious by a final judgment of a
court having jurisdiction with respect to the issue.
ARTICLE IX
PARTICIPATION IN PLAN BY OTHER RELATED CORPORATIONS
     9.1 Participation Procedure. The Company, acting through the Compensation
Committee or the Administrative Committee, shall designate the Related
Corporations of the Company that may participate in a given Offering. A Related
Corporation that is selected to participate in an Offering shall provide the
Company all information required by the Company in order to administer the Plan.
     9.2 No Joint Venture Implied. Neither the participation in the Plan or an
Offering by a Related Corporation nor any act performed by it in relation to the
Plan shall create a joint venture or partnership relation between it and the
Company or any other Related Corporation.
ARTICLE X
TERMINATION AND AMENDMENT OF THE PLAN
     10.1 Termination. The Company may, by action of the Board or the
Compensation Committee, terminate the Plan at any time and for any reason. The
Plan shall automatically terminate upon the purchase by Participants of all
shares of Stock committed to the Plan, unless the number of shares of Stock
committed to the Plan is increased by the Compensation Committee or the Board
and approved by the shareholders of the Company. Upon termination of the Plan,
as soon as administratively feasible there shall be refunded to each Participant
the remaining funds in the Participant’s Account. The termination of the Plan
shall not affect the current Options already outstanding under the Plan to the
extent there are shares of Stock committed, unless the Participants agree.
     10.2 Amendment. The Board or the Compensation Committee has the right to
modify, alter or amend the Plan at any time and from time to time to any extent
that it deems advisable, including, without limiting the generality of the
foregoing, any amendment to the Plan deemed necessary to ensure compliance with
section 423 of the Code. The Board or the Compensation Committee may suspend the
operation of the Plan for any period as it may deem advisable. However, no
amendment or suspension shall operate to reduce any amounts previously allocated
to a Participant’s Account, reduce a Participant’s rights with respect to shares
of Stock previously purchased and held on the Participant’s behalf under the
Plan or adversely affect the

13



--------------------------------------------------------------------------------



 



current Option a Participant already has outstanding under the Plan without the
Participant’s agreement. Any amendment changing the aggregate number of shares
of Stock to be committed to the Plan and any other change for which stockholder
approval is required under regulations issued by the Department of Treasury must
be approved by the stockholders of the Company in order to be effective.
ARTICLE XI
MISCELLANEOUS
     11.1 Plan Not An Employment Contract. The adoption and maintenance of the
Plan is not a contract between any Participating Corporation and its Employees
which gives any Employee the right to be retained in its employment. Likewise,
it is not intended to interfere with the rights of any Participating Corporation
to discharge any Employee at any time or to interfere with the Employee’s right
to terminate the Employee’s employment at any time.
     11.2 Options Are Not Transferable. No Option granted a Participant under
the Plan is transferable by the Participant otherwise than by will or the laws
of descent and distribution, and must be exercisable, during the Participant’s
lifetime, only by the Participant. In the event any Participant attempts to
violate the terms of this Section, any Option held by the Participant shall be
terminated by the Company and, upon return to the Participant of the remaining
funds in the Participant’s Account, all of the Participant’s rights under the
Plan will terminate.
     11.3 Voting of Shares of Stock. Shares of Stock held under the Plan for the
account of each Participant shall be voted by the holder of record of those
shares of Stock in accordance with the Participant’s instructions.
     11.4 No Rights of Shareholder. No eligible Employee or Participant shall by
reason of participation in the Plan have any rights of a shareholder of the
Company until he acquires shares of Stock as provided in the Plan.
     11.5 Governmental Regulations. The obligation to sell or deliver the shares
of Stock under the Plan is subject to the approval of all governmental
authorities required in connection with the authorization, purchase, issuance or
sale of the shares of Stock.
     11.6 Notices. All notices and other communication in connection with the
Plan shall be in the form specified by the Administrative Committee and shall be
deemed to have been duly given when sent to the Participant at the Participant’s
last known address or to the Participant’s designated personal representative or
beneficiary, or to the Participating Corporation or its designated
representative, as the case may be.
     11.7 Indemnification of the Administrative Committee, the Compensation
Committee and the Board. In addition to all other rights of indemnification as
they may have as directors or as members of the Administrative Committee, the
Compensation Committee, the members of the Administrative Committee and the
Compensation Committee shall be indemnified by the Company against the
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal, to which they or any of them may be a party by
reason of any action

14



--------------------------------------------------------------------------------



 



taken or failure to act under or in connection with the Plan or any Option
granted under the Plan, and against all amounts paid in settlement (provided the
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any action, suit or proceeding,
except in relation to matters as to which it is adjudged in the action, suit or
proceeding, that the Administrative Committee or Compensation Committee member
is liable for gross negligence or willful misconduct in the performance of his
duties.
     11.8 Tax Withholding. At the time a Participant’s Option is granted or
exercised or at the time a Participant disposes of some or all of the shares of
Stock purchased under the Plan, the Participant must make adequate provision for
the Participating Corporation’s federal, state, foreign or other tax withholding
obligations, if any, which arise upon the grant or exercise of the Option or the
disposition of the shares of Stock. At any time, the Participating Corporation
may, but shall not be obligated to, withhold from the Participant’s compensation
the amount necessary for the Participating Corporation to meet applicable
withholding obligations.
     11.9 Gender and Number. If the context requires it, words of one gender
when used in the Plan shall include the other genders, and words used in the
singular or plural shall include the other.
     11.10 Data Privacy. By participating in the Plan, each Participant agrees
to the collection, processing, use and transfer of personal information by the
Participating Corporation that employs the Participant, the Company, the
Administrative Committee and the Compensation Committee in order to administer
the Plan.
     11.11 Notice of Disposition. By becoming a Participant in the Plan, each
Participant agrees to promptly give the Plan Recordkeeper notice of any shares
of Common Stock disposed of within the later of (a) one year from the Exercise
Date and (b) two years from the Date of Grant with respect to such Stock, and
the notice shall include the number of shares of Common Stock disposed of and
the Exercise Date and the Date of Grant for the Common Stock.
     11.12 Dispositions in Compliance with Securities Laws. By becoming a
Participant in the Plan, each Participant agrees that any dispositions of shares
of Common Stock by such Participant shall be in compliance with the provisions
of federal, state and foreign securities laws, including the provisions of
Section 16(b) of the Exchange Act.
     11.13 Plan Not an Employment Contract. The adoption and maintenance of the
Plan is not a contract between the Employers and their respective employees that
gives any employee the right to be retained in its employment. Likewise, it is
not intended to interfere with the rights of any Employer to terminate an
Employee’s employment at any time with or without notice and with or without
cause or to interfere with an Employee’s right to terminate his employment at
any time.
     11.14 Beneficiary(ies). At the time of the Participant’s or former
Participant’s death, (a) any cash in the Plan or (b) any cash and shares of
Common Stock in the Account shall be distributed to such Participant’s or former
Participant’s (1) executor or administrator or (2) his heirs at law, if there is
no administration of such Participant’s or former Participant’s estate. The
Participant’s or former Participant’s executor or administrator or heirs at law,
if there is no

15



--------------------------------------------------------------------------------



 



administration of such Participant’s or former Participant’s estate, shall be
such Participant’s or former Participant’s Beneficiaries. Before any
distribution is made, the Administrative Committee may require appropriate
written documentation of (a) the appointment of the personal representative of
the Participant’s estate or (b) heirship.
     11.15 Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.
     11.16 Binding Effect. This Agreement shall be binding upon any successor of
the Company.
     11.17 Limitation on Liability. Under no circumstances shall the Company
incur liability for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to this Plan or the Company’s role as Plan sponsor.
     11.18 Arbitration. Any controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in tort,
contract, statutory or otherwise) or disagreements concerning the interpretation
or application of the provisions of the Plan, Employer’s employment of
Participant and the termination of that employment, shall be resolved by
arbitration in accordance with the Employee Benefit Plan Claims Arbitration
Rules of the American Arbitration Association (the “AAA”) then in effect. Within
ten (10) business days of the initiation of an arbitration hereunder, the
Company and the Participant will each separately designate an arbitrator, and
within twenty (20) business days of selection, the appointed arbitrators will
appoint a neutral arbitrator from the AAA National Panel of Employee Benefit
Plan Claims Arbitrators. The arbitrators shall issue their written decision
(including a statement of finding of facts) within thirty (30) days from the
date of the close of the arbitration hearing. The decision of the arbitrators
selected hereunder will be final and binding on both parties. This arbitration
provision is expressly made pursuant to and shall be governed by the Federal
Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement or successor statute).
Pursuant to Section 9 of the Federal Arbitration Act, the Company and any
Participant agrees that any judgment of the United States District Court for the
District in which the headquarters of the Company is located at the time of
initiation of an arbitration hereunder shall be entered upon the award made
pursuant to the arbitration. Nothing in this Section 11.18 shall be construed,
in any way, to limit the scope and effect of Article 6. In any arbitration
proceeding full effect shall be given to the rights, powers, and authorities of
the Plan Administrator under Article 6.
     11.19 Governing Law. All provisions of the Plan shall be construed in
accordance with the laws of State of Texas, except to the extent preempted by
federal law and except to the extent that the conflicts of laws provisions of
the State of Texas would require the application of the relevant law of another
jurisdiction, in which event the relevant law of the State of Texas will
nonetheless apply, with venue for litigation being in Houston, Texas.

16